In re Wright, Tyronne, Sr.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 248-172.
Granted. The trial court’s ruling denying relator’s motion for expungement is vacated. R.S. 44:9 B, as amended in 1989, states that:
Any criminal court of record in which there was a nolle prosequi, an acquittal, or dismissal of any offense, whether misdemeanor or felony, shall at the time of discharge of a person from its control, enter an order annulling, cancelling, or rescinding the record of arrest, and disposition, and further ordering the destruction of the arrest record and order of disposition....
In 1975, relator was found not guilty of theft and possession of stolen property under docket number 248-172. On March 25, 1992, the trial court denied relator’s motion to expunge the record of his arrest. R.S. 44:9 B was not in effect on the date of relator’s acquittal; however, the relator may petition to take advantage of that provision now. Therefore, the writ is *595transferred back to the trial court. The trial court is ordered to conduct a contradictory hearing with the arresting agency, as required by R.S. 44:9 C(2). If the court finds that relator is entitled to the relief sought, it shall order expungement.